961 F.2d 212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Clarke WEBB, Plaintiff-Appellant,v.Charles H. ANGSTADT, III, Chief, Personnel Services,Veterans Administration Medical Center, Defendant-Appellee.
No. 91-2723.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 1, 1992Decided:  May 4, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-90-360-R)
Henry Clarke Webb, Appellant Pro Se.
Jean Martel Barrett, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before RUSSELL, PHILLIPS, and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Henry Clarke Webb appeals from the district court's order denying Webb's Fed.  R. Civ. P. 60(b) motion.  Our review of the record and the district court's opinion reveals that the district court did not abuse its discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Webb v. Angstadt, No. CA-90-360-R (W.D. Va.  Oct. 24 and Nov. 1, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED